DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is an Allowability Notice in response to amendment filed on 03 March 2021. The present application claims 2-20, submitted on 03 March 2021 are in condition for allowance. Applicants’ cancelation of claim 1 indicated on 03 March 2021 has been acknowledged. 
Allowable Subject Matter
Claims 2-20 are allowed. Independent Claim 2 as currently amended includes a combination of structural elements, and their relationships to one another, that are not anticipated by or rendered obvious over the prior art, and, thus, are allowable over the prior art.
Reasons for Allowance
The amended Claim 2 includes, amongst other limitations, an anvil assembly comprising an anvil center rod and a head assembly attached to the anvil center rod. The head assembly includes an anvil head, a cutting ring within the anvil head and a guide suture disposed across the cutting ring for trans-oral retrieval of the anvil assembly prior to the knife severing the suture on the cutting surface of the cutting ring. Such an anvil assembly that includes a guide suture that is configured for trans-oral retrieval of the anvil assembly prior to the knife severing the suture on the cutting surface of the cutting ring is not disclosed or suggested by the prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731